Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 16, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01019-CV
____________
 
CITY OF HOUSTON, Appellant
 
V.
 
JAMES AND ELIZABETH CARLSON, ET. AL., Appellees
 

 
On Appeal from the 152nd District Court
Harris County, Texas
Trial Court Cause No. 2008-57899
 

 
MEMORANDUM 
OPINION
This is
an appeal from a judgment signed September 17, 2010.  On December 10, 2010, appellant
filed a motion to dismiss the appeal because the trial court granted a new
trial.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Seymore, Boyce, and
Christopher.